Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/2021 has been entered.

Response to Arguments
In communications filed on 5/3/2021, claims 1-29 are presented for examination. Claims 1, 8, 15, and 22 are independent.
Amended claim(s): 1, 2, 8, 9, 15, and 16.
Applicants’ arguments, see Applicant Arguments/Remarks filed 5/3/21, with respect to claim(s) rejected under prior art have been fully considered and are unpersuasive. Cheng in 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160182503 A1 (hereinafter ‘Cheng’) in view of Xu, Weitao, et al. "Gait-watch: A context-aware authentication system for smart watch based on gait recognition." Proceedings of the Second International Conference on Internet-of-Things Design and Implementation. 2017 (hereinafter ‘Xu’).

As regards claim 1, Cheng (US 20160182503 A1) discloses: A method for biometric verification, the method comprising (Cheng: Asbstract, Fig. 3, ¶49, i.e., the hardware, software, for 
determining the plurality of samples indicated one of walking or non-walking; (Cheng: ¶23-¶25, i.e., capturing gait/walking biometric data using different sensors, and determining the context i.e., type such as walking, of the biometric data captured)
However, Cheng does not explicitly disclose discarding discarding/deleting irrelevant data. However, in analogous art, Xu teaches: the plurality of samples determined to indicate non-walking; (Xu: Fig. 2, pages 61-64, i.e., gait/walking data collected and any noise data (i.e., non-walking) is removed i.e., discarding non-walk data)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Cheng to include gait modeling algorithm wherein gait model for a user is created using multiple inter peak segments and applying interpolation as taught by Xu with the motivation to use gait authentication to accurately identify a user (Xu: Abstract)  
Cheng et al combination further discloses: determining, by a mobile device coupled to the accelerometer, a gait based on the plurality of samples determined to be walking; (Cheng: Fig. 4, ¶34)

for the authorized user of the mobile device determined to be not enrolled: extracting a plurality of gait segments from the plurality of samples; (Cheng: Figs. 3-4, ¶20-¶25, ¶33-¶34, if the user model is not found then generating a new gait biometric model for the user for future authentication)
detecting a plurality of peaks in the gait segments; (Xu: Fig. 2, Abstract page 59, and pages 61-64, i.e., gait data collected and interpolation and segmentation applied to peaks) extracting a plurality of inter-peak segments from the plurality of gait segments; (Xu: Fig. 2, Abstract page 59, and pages 61-64, i.e., gait data collected and interpolation and segmentation applied to peaks) interpolating the plurality of inter-peak segments to a preset length; (Xu: Fig. 2, Abstract page 59, and pages 61-64, i.e., gait data collected and interpolation and segmentation applied to peaks)
generating a plurality of clusters based on the interpolated plurality of inter-peak segments (Xu: Fig. 2, Abstract page 59, and pages 60-66, i.e., gait data collected and interpolation and segmentation applied to peaks and applying sparse fusion algorithm to generate vectors i.e., clusters, from 
storing an enrollment model of the authorized user in a memory of the mobile device, wherein the enrollment model is based on the interpolated plurality of inter-peak segments. (Cheng: ¶20. See also, Xu: 59 and pages 61-65)

Claims 8 and 15 recite substantially the same features recited in claim 1 above; and are rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 2, Cheng et al combination discloses the method of claim 1, further comprising determining a plurality of centroids for the plurality of clusters; and storing the plurality of centroids as the enrollment model of the authorized user. (Xu: Fig. 2, Abstract page 59, and pages 60-66, i.e., gait data collected and interpolation and segmentation applied to peaks and applying sparse fusion algorithm to generate vectors i.e., clusters, from the segments and generating fused vectors i.e., centroids, as a fusion authentication model to accurately authenticate the user)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Cheng to include gait modeling algorithm wherein gait model for 

Claims 9 and 16 recite substantially the same features recited in claim 2 above; and are rejected based on the aforementioned rationale discussed in the rejection.  

As regards claim 3, Cheng et al combination discloses the method of claim 1, further comprising if the authorized user of the mobile device is determined enrolled: extracting a plurality of gait segments from the plurality of samples; (Cheng: Figs. 3-4, ¶20-¶25, ¶33-¶34, if the user model is not found then generating a new gait biometric model for the user for future authentication) detecting a plurality of peaks in the gait segments; (Xu: Fig. 2, Abstract page 59, and pages 60-66, i.e., gait data collected and interpolation and segmentation applied to peaks) extracting a plurality of inter-peak segments from the plurality of gait segments; (Xu: Fig. 2, Abstract page 59, and pages 60-66, i.e., gait data collected and interpolation and segmentation applied to peaks) interpolating the plurality of inter-peak segments to a preset length; (Xu: Fig. 2, Abstract page 59, and pages 60-66, i.e., gait data collected and 

Claims 10 and 17 recite substantially the same features recited in claim 3 above; and are rejected based on the aforementioned rationale discussed in the rejection. 

As regards claim 4, Cheng et al combination discloses the method of claim 3, wherein the match score is determined based on an average minimum distance between each of the plurality of centroids and a plurality of user model centroids. Xu: Fig. 2, pages 60-65)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Cheng to include gait modeling algorithm wherein gait model for a user is created using multiple inter peak segments and applying interpolation as taught by Xu with the motivation to use gait authentication to accurately identify a user (Xu: Abstract)  

Claims 11 and 18 recite substantially the same features recited in claim 4 above; and are rejected based on the aforementioned rationale discussed in the rejection. 

As regards claim 5, Cheng et al combination discloses the method of claim 1, wherein the plurality of samples are accelerometer magnitudes. (Cheng: Fig. 4, ¶34. Xu: page 65)

Claims 12 and 19 recite substantially the same features recited in claim 5 above; and are rejected based on the aforementioned rationale discussed in the rejection. 

As regards claim 6, Cheng et al combination discloses the method of claim 1, wherein the accelerometer is incorporated into the mobile device and the memory is a ring buffer. (Cheng: ¶28)

Claims 13 and 20 recite substantially the same features recited in claim 6 above; and are rejected based on the aforementioned rationale discussed in the rejection. 

As regards claim 7, Cheng et al combination discloses the method of claim 1, wherein the mobile device is incorporated into a device selected from the group consisting of a music 

Claims 14 and 21 recite substantially the same features recited in claim 7 above; and are rejected based on the aforementioned rationale discussed in the rejection.

Allowable Subject Matter
Claims 22-29 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claim 22 limitation: “after authenticating the user of the mobile device; determining the interpolated inter-peak segments of the current plurality of gait samples matches the current user model or not; generating an updated user model based on the interpolated inter-peak segments of the current plurality of gait samples for the interpolated inter-peak segments of the current plurality of gait samples determined to not match the current user model" in combination with other limitations not taught by prior art taken alone or in combination.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ZAIDI whose telephone number is (571)270-5995.  The examiner can normally be reached on Monday-Thursday: 5:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED A ZAIDI/Primary Examiner, Art Unit 2432